DETAILED ACTION
This action is in response to applicant's amendment filed 11/15/21.
The examiner acknowledges the amendments to the claims.
Claims 1-13 and 15-21 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Potts on Wednesday, December 1, 2021.
The application has been amended as follows: 
To the claims filed 11/15/2021:
Claim 7, lines 1-2:   After “wherein the”, “shaft of the guiding catheter” is deleted and replaced with --tubular member--.
Claim 15, line 1:  After “system of claim”, “14” is deleted and replaced with --12--. 
Claim 16, line 1:  After “system of claim”, “14” is deleted and replaced with --12--. 
Claim 17, line 1:  After “system of claim”, “14” is deleted and replaced with --12--. 
Claim 18, line 1:  After “system of claim”, “14” is deleted and replaced with --12--. 
Claim 19, line 1:  After “system of claim”, “14” is deleted and replaced with --12--. 

To the specification filed 08/19/2019:
In paragraph [0001]:  After “October 8, 2015,” --now U.S. Patent No. 10,433,870,-- is inserted. 



Reasons for Allowance
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:   None of the prior art of record, alone or in combination, teaches or renders obvious a medical system including, inter alia, a guiding catheter having a guide lumen and an inflatable sleeve, and a delivery catheter configured for sliding engagement within the guide lumen and having an adjustable segment that defines a reach in a curved configuration, wherein the reach is a maximum distance from a proximal segment of the delivery catheter to a distal-most edge of the delivery catheter in a direction orthogonal to a longitudinal axis of the delivery catheter, and wherein the inflatable sleeve, when 
The closest prior art of record, Imran (U.S. Pat. No. 5,833,650) discloses the system substantially as claimed, except for the guiding catheter 176 (see Figures 13C and 15) doesn’t have a distal-most opening of a guide lumen 191 being approximately aligned with a longitudinal axis of the guiding catheter (having shaft 177) when an inflatable sleeve 181 is inflated to a maximum diameter.  Instead, the distal-most opening of the guide lumen 191 is offset from the longitudinal axis of the guiding catheter 176 (see Figure 13 of Imran).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        12/01/2021